

Micro/Nano Fluidics Fundamentals Focus Center (“UCI/MF3”)




CONSORTIUM AGREEMENT


This agreement is made effective on the 1st day of June 2010 (“Effective Date”)
among the Academic Partners and Sponsors of the Micro/Nano Fluidics Fundamentals
Focus MF3 Center (“Consortium”), and supersedes and replaces the Consortium
Agreement entered into on the 30th day of September 2006.


The University of California at Irvine (UCI) is the lead Academic Partner of the
Micro/Nano Fluidics Fundamentals Focus MF3 Center (“Consortium”) together with
the following academic members of the Consortium: University of California -
Berkeley, University of Florida, Harvard University, Johns Hopkins University,
University of Minnesota, Purdue University, Stanford University, Texas
Engineering Experiment Station (TEES), University of Maryland, University of
Cincinnati, and University of Wisconsin - Madison.  The Consortium is funded by
the membership dues of its industrial and other non-Academic members, as well as
matching funds from the Defense Advanced Research Projects Agency (“DARPA”) and
is part of a group of MEMS/NEMS Science & Technology Fundamentals Centers
(“MEMS/NEMS S&T”).  The Consortium may also receive support from other
governmental sources in addition to the Center membership dues from Sponsors and
the DARPA matching funds to sustain its operations and advance the research
activities.  In addition, Sponsors may provide additional support to the
Consortium in order to secure certain benefits available only through the work
of the Consortium. For these mutual benefits and considerations each to the
other, the parties to this agreement consent to the following terms and
conditions.


Article 1 - Definitions


As used in this agreement, the following terms shall have the following
meanings:


1.1
“Academic Partner” is a non-profit educational and  research organization that
contributes resources to the mission and work of the Consortium, and which has
signed the Consortium Agreement.



1.2
“Consortium” is the Micro/Nano Fluidics Fundamentals Focus MF3 Center, a
multidisciplinary and multi-institutional group of investigators, including
Sponsors, whose objective is to act as a catalyst and jointly collaborate to
conduct scientific investigation, development and implementation in the
following field of research: “Microfluidic systems for applications in
technology, medicine, biology, defense, and education.”

 
 

1.3
“Consortium Inventions” means any inventions, as defined in U.S. Patent law,
solely conceived and reduced to practice in the performance of Consortium-funded
Core Projects by one or more persons who are employed by one or more Academic
Partners.



1.4
"Core Projects" is research funded wholly or in part by DARPA and/or by
unrestricted cash payments in the form of Membership Dues from Sponsors for
research and/or development projects carried out by the Consortium.  Core
Projects include “Seed Development Projects” which are individual or team
investigator projects whose “Scope of Research” is submitted for approval by the
Executive Committee.  Core Projects may also include funding from other sources
at the election of the Executive Committee.  Such additional funding sources can
be used only if the Core Project in which the additional funding will be
utilized is not subject to any ownership interest (or option right to acquire an
ownership interest) by any entity other than the United States (“U.S.”) Federal
Government under 35 U.S.C. §§200-212 (Bayh-Dole).



1.5
“Core Project Investigator” is an investigator at an Academic Partner who has
been awarded research funding from Consortium for a Core Project(s).



1.6
The "Executive Committee" sets the Consortium objectives and policy, reviews
Scopes of Study, and allocates Consortium funds for Core Projects. The Executive
Committee (“EC”) is composed of the director and associate directors. The
Executive Committee has a broad range of responsibilities, including: promoting
collaborations and new research projects within the Consortium, providing
oversight for existing research projects, reviewing/recruiting applications of
potential new members, and evaluating proposed research projects in Scopes of
Study. The Industrial Advisory Board is advisory to the Executive Committee
providing input and guidance.



1.7
The “Field” is defined as science and technology of micro/nanofluidics. The
specific goal is to facilitate and accelerate state-of-the-art collaborative
research in fundamental areas of micro/nano fluidics that are crucial for
commercial success and have potential for biomedical and defense applications.



1.8
"The Industrial Advisory Board" will consist of representatives of the Corporate
Members. The Industrial Advisory Board (“IAB”) will provide advice to the
Executive Committee on (a) the research and educational activities of the
Consortium, (b) the apportionment of resources to these activities, and (c)
Consortium operating procedures.

 
 

1.9
“In-Kind Contributions” are contributions of technology that is of use to the
Consortium, such as capital equipment, software licenses, and/or
foundry/fabrication services by Technology Members.



1.10
“Member” is either a Sponsor or an Academic Partner.



1.11
“Membership Dues” are contributions of cash by a Corporate Member or a Small
Company Member.



1.12
“MEMS/NEMS S&T” means the group of MEMS/NEMS Science & Technology Fundamentals
Centers, a network of interdisciplinary, interinstitutional research teams or
teams established by various university centers with the support of industrial
memberships and DARPA matching funds, part of a network of centers that DARPA is
establishing under the RA 09-42, where DARPA is interested in identifying
challenging fundamental MEMS/NEMS Science and Technology (S&T) problem areas
where new agency funding might be able to make a real difference in further
advancing micro/nano technology and facilitating its great potential to enhance
future U.S. defense capabilities.



1.13
“Microfluidics Research” is research within the Field funded solely or in part
by Sponsors and DARPA in connection with the Consortium.



1.14
“Participation Period” means the period of time during which any Academic
Partner or Sponsor is part of the Consortium. For purposes of exercising the
option to license Consortium Inventions under Section 7, Participation Period
shall be deemed to start after a Partner has signed this Agreement and end 90
days after a Partner has withdrawn from the Consortium or has been terminated
from the Consortium.



1.15
“Scopes of Research”  are proposals submitted to the Executive Committee that
describe the research to be performed by Academic Partner(s), including the
identities and/or descriptions of the personnel working on the Scope of
Research, the identity of any Research Sponsor that will be involved in the
Scope of Research, and the financial support requested from the Consortium for
the performance of the research.



1.16
“Sponsor” is an organization that contributes resources to the mission and work
of the Consortium, and which has signed the Consortium Agreement.  Depending on
the type of contribution, Sponsor may be a “Corporate Member”,  “Small Company
Member”, “Technology Member”, “Government Laboratory”, or a “Non-Profit
Organization”.



 1.17
“Sponsored Research” is a research project carried out by Academic Partner(s)
and is funded solely by a Sponsor or group of Sponsors as part of the Consortium
research.



Article 2 - Operation of Consortium


2.1.
The Executive Committee shall approve all Consortium activities.



2.2
Applications for funding from the Consortium for Core Projects will be made
through Scopes of Research submitted to the Executive Committee. The Executive
Committee, DARPA and Industrial Advisory Board will review the Scopes of
Research for Core Projects.  The IAB and DARPA will make recommendations on the
Scopes of Research they have reviewed to the EC, and all final decisions
regarding the allocation of research funds for Scopes of Research will be made
by the EC.



2.3
Any Academic Partner(s) seeking research funding from Consortium for Core
Projects shall prepare and submit a “Scope of Research” to the EC.



 
2.3.1
Contents.  Each Scope of Research will be in writing and contain the following
in such detail as the EC, upon the recommendation of the IAB, may specify:

 
(i)
A general statement as to the anticipated contribution of the subject research
to the Consortium.

 
(ii)
Tasks to be performed by the Partner(s) during each 12 month period following
submission.

 
(iii)
A time line against which the progress and/or completion of the tasks referred
to in clause (ii) above may be measured, as well as a list of task
“deliverables”, if any, and expected dates of progress and/or completion.

 
(iv)
A budget for the costs of the tasks referred to in clause (ii) above for the 12
month period.

 
(v)
The source of funding requested for the Scope of Research. Core Projects can be
funded by unrestricted cash payments in the form of Membership Dues from
Corporate Members and/or Small Company Members, and by DARPA from MEMS/NEMS S&T
or other funds or other governmental agencies. Sponsored Research will be funded
solely or in part by Sponsor(s).

 
(vi)
Such other information as may be requested by the EC or IAB.



 
2.3.2
Budget Modifications. In the event that a Partner(s) determines that it is
necessary to make a material change in its then approved Scope of Research, it
will promptly notify in writing the EC.  Any such notice will detail the
changes/amendments and explain the reasons therefor. Following review, the EC
will approve, reject, or modify the Scope of Research.



 
Article 3 – Membership Dues and Benefits



3.1  
Corporate Members as a condition of membership in the Consortium will contribute
Membership Dues in the sum of $50,000 in cash annually .  Membership Dues shall
be in the form of an unrestricted cash payment, and Corporate Members will make
the payment in a single annual payment or in agreed-upon installments. The
Executive Committee may change the level of support from time to time with at
least ninety (90) days notice to Corporate Members.



 
Checks should be made payable to UC Regents indicating the purpose of the
payment (“Remittance to MF3 Center”), and remitted to:



MF3 CONSORTIUM
Integrated Nanosystems Research Facility
The Henry Samueli School of Engineering
University of California
2220 Engineering Gateway
Irvine, CA 92697-2660


 
Corporate Members will receive the following benefits in consideration for their
support.  These benefits will extend to subsidiaries of Corporate Members who
are at least 50% owned by the Corporate Member.



 
3.1.1
Information:

 
(i)
Attendance at semi-annual research review meetings/retreats to review recent,
not yet published, research results.  Attendance at these meetings is limited to
four (4) employees of each Corporate Member.

(ii)  
Attendance at  DARPA-organized semi-annual meetings of all the MEMS/NEMS S&T
Centers.  Number of employees per Corporate Member that can attend these
meetings shall be determined by DARPA.

(iii)  
Each Corporate Member will have electronic access to copies of all Consortium
publications, including theses and papers appearing in peer reviewed literature,
as they are submitted.

(iv)  
First-hand interaction with access to the Consortium student / researcher pool,
a potential source of technical collaborators as well as interns and future
employees.



 
3.1.2
Research and Intellectual Property:

 
(i)
Corporate Members will have the opportunity to participate in the discussion and
provide advice about proposed research topics of the Consortium through
representation on the Industrial Advisory Board (IAB).  Representation on the
IAB is limited to one employee of each Corporate Member.

 
(ii)
For all Corporate Members, the right to use, by Corporate Member for its
internal research and evaluation, all reports, data, and information made
available by the Consortium, so long as  Confidential Information is protected
according to Article 5.

 
(iii)
For all Corporate Members, early access to intellectual property developed by
the Consortium as a result of the Core Projects and MEMS/NEMS S&T  Research on
terms as provided in Section 7.

 
(iv)
For Corporate Member, the opportunity to support Sponsored Research projects
with the Academic Partner(s) after mutual agreement as discussed in Section 8.



3.2  
Small Company Members (defined as companies with no more than fifty (50)
employees) as a condition of membership in the Consortium will contribute
Membership Dues in the sum of $10,000 in cash annually.  Membership Dues shall
be in the form of an unrestricted cash payment, and Small Company Members will
make the payment in a single annual payment or in agreed-upon installments. The
Executive Committee may change the level of support from time to time with at
least ninety (90) days notice to Small Company Members.



 
Checks should be made payable to UC Regents indicating the purpose of the
payment (“Remittance to MF3 Center”), and remitted to:



MF3 CONSORTIUM
Integrated Nanosystems Research Facility
The Henry Samueli School of Engineering
University of California
2220 Engineering Gateway
Irvine, CA 92697-2660


Small Company Members must also pledge to support at least $40,000 in Sponsored
Research by Academic Partner faculty members. Small Company Members will receive
the following benefits in consideration for their support.  These benefits will
extend to subsidiaries of Small Company Members who are at least 50% owned by
the Small Company Members.


3.2.1  
Information:

(i)  
Attendance at semi-annual research review meetings/retreats to review recent,
not yet published, research results.  Attendance at these meetings is limited to
two (2) employees of each Small Company Member.

(ii)  
Attendance at DARPA-organized semi-annual meetings of all the MEMS/NEMS S&T
Centers.  Number of employees per Small Company Member that can attend these
meetings shall be determined by DARPA.

(iii)  
Each Small Company Member will have electronic access to copies of all
Consortium publications, including theses and papers appearing in peer reviewed
literature, as they are submitted.

(iv)  
First-hand interaction with access to the Consortium student / researcher pool,
a potential source of technical collaborators as well as interns and future
employees.



 
3.2.2
Research and Intellectual Property:

 
(i)
For all Small Company Members, the right to use, by Small Company Member for its
internal research and evaluation, all reports, data, and information made
available by the Consortium, so long as  Confidential Information is protected
according to Article 5.

 
(ii)
For all Small Company Members, potential access to intellectual property
developed by the Consortium as a result of the Core Projects and MEMS/NEMS
S&T  Research on terms as provided in Section 7.

 
(iii)
For Small Company Members, the opportunity to support Sponsored Research
projects with the Academic Partner(s) after mutual agreement as discussed in
Section 8.



3.3
Technology Members as a condition of membership in the Consortium will make
In-Kind Contributions equivalent to $50,000 as determined by the EC for use by
the Consortium. The Executive Committee may change the level of In-Kind
Contributions from time to time with at least ninety (90) days notice to
Technology Members.



Technology Members will receive the following benefits in consideration for
their support.  These benefits will extend to subsidiaries of Technology Members
who are at least 50% owned by the Technology Members.


 
3.3.1
Information:

 
(i)
Attendance at semi-annual research review meetings/retreats to review recent,
not yet published, research results.  Attendance at these meetings is limited to
two (2) employees of each Technology Member.

 
(ii)
Each Technology Member will have electronic access to copies of all Consortium
publications, including theses and papers appearing in peer reviewed literature,
as they are submitted.

(iii)  
First-hand interaction with access to the Consortium student / researcher pool,
a potential source of technical collaborators as well as interns and future
employees.



3.3.2  
Research and Intellectual Property:

 
(i)
For all Technology Members, potential access to intellectual property developed
by the Consortium as a result of the Core Projects and MEMS/NEMS S&T Research on
terms as provided in Section 7.



3.4
Government Laboratories as a condition of membership in the Consortium must
support a Sponsored Research project or student in a dollar amount determined by
the EC, and be approved by the IAB and MF3 Executive Committee. The Executive
Committee may change the level of support from time to time with at least ninety
(90) days notice to Government Laboratories.



Government Laboratories will receive the following benefits in consideration for
their support.


3.4.1           Information:
(i)  
Attendance at semi-annual research review meetings/retreats to review recent,
not yet published, research results.  Attendance at these meetings is limited to
two (2) employees of each Government Laboratory.

(ii)  
Attendance at DARPA-organized semi-annual meetings of all the MEMS/NEMS S&T
Centers.  Number of employees per Government Laboratory that can attend these
meetings shall be determined by DARPA.

 
(iii)
Each Government Laboratory will have electronic access to copies of all
Consortium publications, including theses and papers appearing in peer reviewed
literature, as they are submitted.

(iv)  
First-hand interaction with access to the Consortium student / researcher pool,
a potential source of technical collaborators as well as interns and future
employees.



3.5.3             Research and Intellectual Property:
 
(i)
Government Laboratories will have no access to intellectual property developed
by the Consortium as a result of the Core Projects and MEMS/NEMS S&T Research.



3.5
Non-profit Organizations as a condition of membership in the Consortium must be
approved by the IAB and MF3 Executive Committee.



Non-profit Organizations will receive the following benefits in consideration
for their support.



 
Information:

(i)  
Attendance at semi-annual research review meetings/retreats to review recent,
not yet published, research results.  Attendance at these meetings is limited to
two (2) employees of each Non-profit Organizations.

(ii)  
Attendance at DARPA-organized semi-annual meetings of all the MEMS/NEMS S&T
Centers.  Number of employees per Non-profit Organization that can attend these
meetings shall be determined by DARPA.

(iii)  
Each Non-profit Organization will have electronic access to copies of all
Consortium publications, including theses and papers appearing in peer reviewed
literature, as they are submitted.

(iv)  
First-hand interaction with access to the Consortium student / researcher pool,
a potential source of technical collaborators as well as interns and future
employees.



3.5.2             Research and Intellectual Property:
 
(i)
Non-profit Organizations will have no access to intellectual property developed
by the Consortium as a result of the Core Projects and MEMS/NEMS S&T Research.



 
Article 4 – New Membership and Termination



4.1
New Membership. From time to time, the EC shall consider the addition of new
Academic Partners or Sponsors to the Consortium.  In order to be considered for
membership, the new Member must:

 
4.1.1
Subscribe to the objectives of the Consortium as set forth in this Agreement;

 
4.1.2
Be willing and able to utilize and comply with the existing Consortium processes
for approving and conducting Consortium  research projects.

New membership shall be subject to execution of this Agreement by the new
Partner, and approval as set forth in 4.2 below.


4.2
Approval of Membership.

 
4.2.1
Corporate Member’s, Small Company Member’s membership shall be subject to
approval by the EC.

 
4.2.2
Technology Members’s, Government Laboratory’s and Non-profit Organizations
membership shall be subject to approval by the EC and IAB.



4.3
TERM OF MEMBERSHIP.



 
4.3.1
Corporate Member’s, Small Company Member’s term of membership shall be for one
(1) year from the Effective Date of this Agreement. Corporate Members and Small
Company Members membership will be automatically extended for an additional
year, on an annual basis, for a period of no more than six (6) years from the
end of the period specified above unless a Member notifies University in
writing, at least sixty (60) days in advance of the anniversary date, that
Member wishes to discontinue its membership.



A Corporate Member or Small Company Member may withdraw its partnership by
giving the Consortium a written notice of withdrawal no less than ninety (90)
days prior to the effective date of withdrawal.  In the event of such withdrawal
by a Corporate Member or Small Company Member, the Corporate Member or Small
Company Member shall not be required to make any further payment of Membership
Dues beyond the effective date of withdrawal; however, no refunds of Membership
Dues already received by the Consortium shall be provided to Corporate Member or
Small Company Member. The Consortium may terminate the membership of a Corporate
Member or Small Company Member for failure to pay, when due, any Membership Dues
or other default of this agreement unless the Corporate Member or Small Company
Member shall have made the required payment or corrected the default within
thirty (30) days from the date of the notice of termination provided by the
Consortium.


 
4.3.2
A Technology Member, Government Laboratory or Non-profit Organization’s term of
membership shall be for one (1) year from the Effective Date of this Agreement,
subject to annual renewal upon approval by the EC and IAB.



A Technology Member may withdraw its membership by giving the Consortium a
written notice of withdrawal no less than ninety (90) days prior to the
effective date of withdrawal.  In the event of such withdrawal by a Technology
Member, the Consortium may continue to utilize the In-Kind Contribution until
the effective date of the withdrawal.


 
Article 5  - Publications and Research Data



5.1
For purposes of this Agreement, (a) the term “Research Data” shall mean
information created in the performance of Consortium-funded  research projects.



5.2
Each Academic Partner will own Research Data or any other data that is developed
on its premises by its employees or agents.  Research Data shall be made
available to all Academic Partners and Sponsors, by presenting summary research
results to report at the semi-annual Consortium meetings, or otherwise as deemed
appropriate by EC and IAB.

 
 

5.3
If an Academic Partner presents Research Data to the Consortium and wishes the
other Members to treat the Research Data as confidential (“Confidential
Information”), the Research Data or other data must be labeled or identified in
writing as "Confidential" or “Proprietary” at the time of its presentation to
other Consortium partners.  The Consortium Members will treat such data as
Confidential Information for a period of five (5) years after disclosure, unless
mutually agreed.  The “Confidential” designation shall not apply to information
that: (i) is or shall have been known to the Consortium Member before his
receipt thereof; (ii) is disclosed to the Consortium Member by a third party;
(iii) is or shall have become known to the public through no fault of the
Consortium Member; (iv) was independently developed by the receiving party
without benefit of Confidential Information, as demonstrated by written records,
or (v) is disclosed as required by law.



5.4
Each Corporate Member and/or Small Company Member and/or Technology Member
recognizes the results of research projects must be publishable and agrees that
researchers engaged in Core Projects shall be permitted to present at symposia
and international, national or regional professional meetings, and to publish in
journals, theses, or dissertations, or otherwise of their own choosing, the
methods and results of research projects, provided however, that Corporate
Member and/or Small Company Member and/or Technology Member that are identified
in the Scope of Research as being involved in a research project shall receive
copies of any proposed publication or presentation regarding that  research
project in advance of the submission to a journal, editor, or other third
party.  If the publication is not distributed and/or presented in an environment
requiring confidentiality, Corporate Member and/or Small Company Member and/or
Technology Member will have at least 45 days advance notice of publication plans
to evaluate any intended publication for the purpose of seeking IP protection.
Corporate Member and/or Small Company Member and/or Technology Member shall have
30 days after receipt of said copies to notify the author(s), in writing, that
the proposed publication or presentation contains patentable subject matter
which needs protection.  In such case, the proposed publication or presentation
shall be deferred a maximum of one (1) month from date of the objection to allow
for appropriate patent protection.  Should Corporate Member and/or Small Company
Member and/or Technology Member(s) desire to see patent(s) filed to cover
invention(s) disclosed in a publication, Corporate Member and/or Small Company
Member and/or Technology Member and Academic Partner shall discuss financial
arrangements, which may include Corporate Member and/or Small Company Member
and/or Technology Member reimbursing Academic Partner for legal expenses and the
patent(s) shall be confidential in accordance with Section 5.3.



5.5  
Academic Partners are required to present their research results in semi- annual
meetings hosted by DARPA, as long as any Consortium Inventions have been
disclosed to the Center Members and the Corporate Member and/or Small Company
Member and/or Technology Member have had a chance to exercise their option on
these Consortium Inventions. In cases where this was not the case, the
presentation would be delayed to the following semi-annual meeting.



5.6
The Sponsor(s) shall not provide to the Academic Partner(s) any confidential
information within the Consortium funded Core Projects.  Sponsored Research will
have separate individual agreements governing such information and research.



Article 6 - Publicity


6.1
The Sponsors and Academic Partners will not use each other’s names, nor identify
any members of their respective project staffs, in any publicity, advertising or
news release without prior written approval of an authorized representative of
the Sponsor or the Academic Partner.



 
Article 7 - Intellectual Property Arising from Core Projects



7.1
In the absence of licenses or other legal agreements, no Sponsor or Academic
Partner shall have any claim or right to protected or proprietary intellectual
property not developed or created by the Consortium during and pursuant to Core
Projects.



7.2  
Ownership of Consortium Inventions will be determined consistent with US Patent
Law and the institutional policies of Inventor’s institutions.  Management of
the proprietary rights to a particular Consortium Invention will be by the
invention’s owner(s).  In the case of inventions made by two or more different
Academic Partner employees, such inventions will be jointly owned and the
Academic Partners agree to establish in good faith an Interinstitutional
Agreement under which one of the Academic Partners will manage the invention on
behalf of the joint owners.



7.3
To the extent it is legally able to do so, the owning Academic Partner(s) of any
Consortium Invention shall first grant each Corporate Member an option to
negotiate a royalty bearing non-exclusive license for the commercial use of the
Consortium Invention if such Consortium Invention was made during the
Participation Period for the Industry Sponsor.  Corporate Members shall be
granted a non-exclusive royalty-free license to use such Consortium Inventions
for internal research and educational purposes. A Corporate Member shall notify
the Executive Committee in writing that it desires to exercise its right to
license a particular Consortium Invention. This notice also shall be addressed
and mailed by certified mail, return receipt requested, to the Academic Partner
providing the invention disclosure within ninety (90) days of such disclosure.
If, 90 (ninety) days after disclosure of the Consortium Invention, only one
Corporate Member seeks a license, that Corporate Member may elect to obtain
either a non-exclusive or an exclusive license to extent that the owner is
legally able to grant such license and subject to its ability to maintain the
tax-free bond status of any facility in which Core Projects activity is
conducted.



7.4
In the event no Corporate Member exercises its option to a Consortium Invention
or the Corporate Member(s) that exercise the option choose to negotiate a
non-exclusive license, the owning Academic Partner(s) of any Consortium
Invention shall grant each Small Company Member and Technology Member an option
to negotiate a royalty bearing non-exclusive license for the commercial use of
the Consortium Invention if such Consortium Invention was made during the
Participation Period for the Small Company Member or Technology Member. A Small
Company Member or Technology Member shall notify the Executive Committee in
writing that it desires to exercise its right to license a particular Consortium
Invention. This notice also shall be addressed and mailed by certified mail,
return receipt requested, to the Academic Partner providing the invention
disclosure within ninety (90) days of such disclosure.



7.5
Sponsors that elect to exercise their respective rights to negotiate a license
for Consortium Inventions agree to designate all countries where patent
protection is desired and pay for a pro rata share of the costs of such patent
application(s) and necessary defense costs, provided that any Sponsor may elect
not to share in patent litigation costs, thereby terminating its license.  The
license will be negotiated in good faith using industry standards in the field
within six (6) months from Sponsor's written notification to the Academic
Partner(s) of its desire to enter into a license agreement.  If a license
agreement cannot be negotiated within the six (6) month period then the right to
such a license shall terminate, unless extended by mutual consent. The license
agreement will include development obligations and also possibly defined fields
of use consistent with the ability of the Sponsor to commercialize the
Consortium Inventions.    Any Sponsor who obtains a license has the right to
sublicense to its subsidiaries maintaining all terms and conditions contained in
this Consortium Agreement.



7.6
All sponsors from all the DARPA MEMS/NEMS S&T Centers are invited to attend the
semi-annual DARPA MEMS/NEMS S&T Centers research review meetings.  All sponsors
of all the DARPA MEMS/NEMS S&T Centers will have a six (6) month  right to
negotiate a license to inventions made by academic partners at DARPA MEMS/NEMS
S&T Centers  with which they are not affiliated if any licensing rights are
available.  Sponsors shall have 6 months from the date of the semi-annual
meeting to exercise this right. The right to negotiate a license would only be
offered for Consortium Inventions if (1) no Corporate Member, Small Company
Member or Technology Member chose to take an option 90 days from notification of
disclosure, or (2) those Sponsors that did exercise the option, chose not to
negotiate a license within the six (6) month negotiation period, or (3) the
Sponsor(s) that exercised their option and/or license consent to offer the
secondary right.



Six months after the annual research review meeting Academic Partners may
negotiate licenses with any company outside the DARPA MEMS/NEMS S&T Fundamentals
Program, if no options were taken or if no options taken were exercised and
exclusive license(s) concluded by any Consortium Industry Sponsor.


7.7
In the absence of licenses or other legal agreements, no Government Laboratory
or Non-profit Organization shall have any claim or right to Consortium
Inventions.



7.8
If development of a Consortium Invention was sponsored by DARPA or another
federal agency, any license thereof is subject to overriding obligations to the
United States (“U.S.”) Federal Government under 35 U.S.C. §§200-212 (Bayh-Dole)
and applicable regulations (including a non-exclusive, non-transferable,
irrevocable, paid up license to practice or have practiced the Consortium
Invention for or on behalf of the U.S. Government throughout the world).



7.9
Academic Partners agree to promptly disclose the creation of all Consortium
Inventions to UCI.  The employees of Academic Partners shall promptly file an
invention disclosure with the relevant office of his or her Academic Partner
institution, and that office will promptly disclose such Consortium Invention to
UCI at the following address:



MF3 CONSORTIUM
Attn: Dr. Gisela Lin
Integrated Nanosystems Research Facility
The Henry Samueli School of Engineering
University of California
2220 Engineering Gateway
Irvine, CA 92697-2660


Such disclosure to UCI will be treated as confidential pursuant to section 5.3
governing confidential information.


 
Article 8 - Sponsored Research



8.1
It is the intent of Consortium that Sponsors can contract individually with
Academic Partner(s) for Sponsored Research of particular interest to the
Sponsor.  If the proposed Sponsored Research involves a Core Project
Investigator and is in the Field, the scope and nature of the Sponsored Research
will be disclosed to the Executive Committee, and the EC shall determine whether
the Sponsored Research will be considered part of the Consortium
research.  Subject to availability of DARPA matching funds, such Sponsored
Research may receive an additional funding match from the DARPA funding to the
Center. Such funding shall not change the designation of the research, which
shall remain Sponsored Research.



8.2  
For Sponsored Research, the Academic Partner(s) and Sponsor(s) will be bound by
confidentiality clauses in the Sponsored Research Agreement which will also
govern the disclosure and disposition of inventions made in the performance of
the Sponsored Research.



8.3
This Consortium Agreement does not govern Sponsored Research, outside of the
disclosure requirements of Section 8.1. Any Sponsored Research will be governed
by a separate Sponsored Research Agreement..

 
 


 
Article 9 - Miscellaneous



9.1
The Agreement shall not be assigned or delegated, in whole or in part, by any
Partner, nor shall any assignment or delegation be valid, without the prior
written consent of the EC.



9.2
No modifications or amendments to this Agreement shall be valid unless contained
in writing and signed by all parties to this Agreement.



9.3
This instrument contains the entire agreement between the parties and is not
subject to any prior or other terms, conditions, statements, or representation
except those expressly set forth or incorporated by reference herein or which
may be contained in a separate confidential non-disclosure agreement between the
parties.



9.4
This agreement shall be binding upon the parties hereto and their successors and
assigns.





For Sponsor
For UCI/MF3 - Lead Academic Partner / DARPA Contractor

 
 

 Signature on File
/s/ Kevin Kennan

Signature
Date
Signature
Date




 
 
                  Kevin Keenan

Name (please
print)                                                                             
Name (please print)
 
 
 
Associate Director, Intellectual Property Admin

Title
Title




 
 
University of California, Irvine

Company                                                                                             
University




For Academic Partner


 
 

 
 Signature on File

Signature
Date



 
 

  Name



 
 

Title


 
 

University

Page
 
 

--------------------------------------------------------------------------------

 
